DENIED and Opinion Filed April 20, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00484-CV

                          IN RE STEPHEN C. SCANLON, Relator

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-04599

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Myers
       Relator filed this petition for writ of mandamus after the trial court denied his motion for

enforcement of the possession order in this suit affecting the parent-child relationship. Relator

contends the trial court committed plain legal error in interpreting the language of its order.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude the relator has failed

to establish a right to relief. We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                   /Lana Myers/
150484F.P05                                        LANA MYERS
                                                   JUSTICE